                    IN THE UNITED STATES DISTRICT COURT
                                                                         FILED
                        FOR THE DISTRICT OF MONTANA                      FEB 2 7 2019
                             MISSOULA DIVISION
                                 Clerk, Us .
                                   o·istrict· OfDist ·
                                                 M net Court
              --------------------       Missou/~ntana


UNITED STATES OF AMERICA,                            9: 18-PO-5045-JCL
                                                     CVB Violation No:
                           Plaintiff,                FBDW00BA

              vs.
                                                     ORDER QUASHING
JAMES Q. COCHRANE,                                   WARRANT

                           Defendant.


        The government has moved to quash the warrant for the above referenced

violation. Accordingly,

        IT IS ORDERED that the warrant for violation notice FBDW00BA is

QUASHED.

        The Clerk of Court is directed to forward a copy of this order to the U.S.

Attorney's Office, the Defendant at 618 Dakota Street, Butte, MT 59701, and to

the Central Violations Bureau at P.O. Box 780549, San Antonio, Texas 78278-

0549.

        DONE and DATED this ~           day of




                                               Je emiah C Lynch
                                                 nited States Magistrate Judge




ORDER - PAGE 1
